Case 5:19-cv-05787-JMG Document 62 Filed 01/28/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,
individually and on behalf of all
others similarly situated,

Civil Action No. 5-19-cy-05787-JMG
Plaintiff,
v.

MAXIMUS FEDERAL SERVICES, INC.,

Defendant.

le

 

 

NOTICE OF WITHDRAWAL OF APPEARANCE
TO THE CLERK: Kindly withdraw my appearance (only) as counsel for Plaintiff Jaimaira
Bodor. The appearances of the other Plaintiff’s counsel are unaffected.

Respectfully submitted,

/s/ Brian Shearer

Brian Shearer

Justice Catalyst Law, Inc.

81 Prospect Street

Brooklyn, NY 11201

(518) 732-6703 tel.
brianshearer@justicecatalyst.or

 

Counsel for Plaintiff

 
Case 5:19-cv-05787-JMG Document 62 Filed 01/28/21 Page 2 of 3

CERTIFICATE OF SERVICE
[hereby certify that, on the date set forth below, I caused the foregoing document to be

served upon all counsel of record via first class mail.

Date: 1/26/2021 /s/ Jody T. Ldpez-Jacobs
JODY T. LOPEZ-JACOBS
Attorney for Plaintiff

 

 
JMG Document 62 Filed 01/28/21 Page 3 of 3

05787-

Case 5:19-cv

‘

 

 

 

 

 

 

 

-FLITTER MILZ,p.c.

CONSUMERSLAW.COM

ATTORNEYS AT LAW
450 N. NARBERTH AVENUE, SUITE 101
NARBERTH, PENNSYLVANIA 19072

 

 

 

 

To:

Clerk of Courts

Room 2609

601 Market Street ty
Philadelphia, PA 19106

 

 

 

 

$1.
US POSTAGE
FIRST-CLASS

662$9008232305
FROM 19072

thd : Wate

 
